Citation Nr: 0408471	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  03-15 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin rash, 
claimed as secondary to herbicide exposure.

2.  Entitlement to service connection for a bilateral ear 
disorder, to include hearing loss.

3.  Entitlement to service connection for a bilateral foot 
disorder.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for a bilateral 
shoulder disorder.

6.  Entitlement to service connection for a bilateral hand 
disorder.

7.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1967 to August 1969.  These claims are before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2002 rating decision by the Department of Veterans Affairs 
(VA) Regional Office in Waco, Texas.  In May 2003 the RO 
granted service connection for post-traumatic stress disorder 
and diabetes mellitus.  Hence, those matters are no longer on 
appeal.

This appeal, in part (listed issue # 7 on the preceding 
page), is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington D.C.  VA will notify you is 
further action is required on your part.


FINDINGS OF FACT

1.  It is not shown that the veteran has any residuals of 
macular papular dermatitis, and there is no competent 
evidence of any current chronic skin disability.

2.  A bilateral ear disorder (to include hearing loss), a 
bilateral foot disorder, a low back disorder, a bilateral 
shoulder disorder, and a bilateral hand disorder were not 
manifested in service, and are not currently shown.


CONCLUSION OF LAW

Service connection for a skin rash, a bilateral ear disorder 
(to include hearing loss), a bilateral foot disorder, a low 
back disorder, a bilateral shoulder disorder, and a bilateral 
hand disorder is not warranted.  38 U.S.C.A. § 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  The Board finds that all pertinent mandates of the 
VCAA and implementing regulations are met.  

Well-groundness is not an issue; these matters were addressed 
on the merits.  The veteran was notified why service 
connection was denied for the disabilities at issue in the 
December 2002 RO rating decision, as well as in a May 2003 
statement of the case (SOC).  A June 2002 letter (prior to 
the rating appealed), while not specifically mentioning 
"VCAA," advised the veteran of the evidence needed to 
establish service connection, and of his and VA's respective 
responsibilities in claims development.  The May 2003 SOC 
outlined pertinent VCAA provisions.

While the June 2002 letter advised the veteran to respond in 
30 days, it went on to inform him that evidence submitted 
within a year would be considered.  At any rate, everything 
submitted by the veteran to date has been accepted for the 
record, and considered.  Under the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651,__(Dec. 16, 
2003) (to be codified at 38 U.S.C. § __), the Board may 
proceed with consideration of the appeal.  In one form or 
another the veteran has now received all required notice, and 
has had more than ample time to respond.  While the veteran 
was not specifically advised to submit any evidence in his 
possession pertaining to the claims, VAOPGCPREC 1-2004 (Feb. 
24, 2004) held that the language used by the Court in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) suggesting 
that was necessary was obiter dictum, and not binding on VA.  
Regardless, the June 2002 letter advised the veteran what 
type of evidence, to include private medical records, was 
needed to be submitted to establish entitlement to the 
benefits sought.  He has received all essential notice, and 
is not prejudiced by any technical notice deficiency along 
the way.  See Conway v. Principi, No. 03-7072 (Fed. Cir. 
January 7, 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and private medical records 
from several physicians.  The veteran has not identified any 
records outstanding pertinent to the matters being addressed 
on the merits.  The Board has considered whether further VA 
examination is indicated, and has determined that there is no 
reasonable possibility that a VA examination would provide 
information of probative value to the matters at hand.  All 
of VA's notice and assistance duties, including those 
mandated by the VCAA, are met.

Factual Background

Service medical records show that on both service entrance 
(March 1967) and service separation (July 1969) examinations 
pure tone thresholds were in the normal range at all 
pertinent frequencies in both ears.  At the time of his July 
1969 separation examination the veteran was being treated for 
macular papular dermatitis of the left lower abdomen.  He 
neither complained of, nor was treated for or diagnosed as 
having, any of the claimed disorders (with the exception of 
the macular papular dermatitis treatment).  

On November 2002 private annual examination the veteran had 
no current pertinent complaints.  Examination of the ears 
showed clear tympanic membranes[TM's].  Muscle tone, strength 
and gait were all described as normal.
On February 2003 VA physical examination no lesions were 
reported.  ENT [ear, nose and throat] examination showed the 
veteran's TM's to be intact with no erythema and with no 
fluid behind.

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

VA regulatory provisions define when hearing loss is deemed 
to constitute a disability for VA purposes.  These provisions 
stipulate that impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain listed disorders (including chloracne, but not 
macular popular dermatitis) may be service-connected on a 
presumptive basis (as due to Agent Orange exposure) if 
manifested in a veteran who served in Vietnam.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim.  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The veteran asserts that each claimed disorder is related to 
his period of active service.  See VA Forms 21-4138 and 21-
526, received in April 2002.

Rash Claimed as Secondary to Herbicide Exposure

A threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, the medical evidence does not show that the 
veteran currently has a skin-related disorder.  While the 
record shows that at the time of his 1969 service separation 
examination the veteran was being treated for macular papular 
dermatitis of the left lower abdomen, no other medical record 
on file shows that the veteran has ever been treated or found 
to have a skin disorder since that time.  (Macular papular 
dermatitis is not chloracne, and application of the Agent 
Orange presumptive provisions is not appropriate in this 
instance.)  

In the absence of proof of a present disability, there cannot 
be a valid claim of service connection.  Hickson, supra.  See 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Here, the veteran has not submitted any evidence of a current 
skin rash disorder nor identified any records that might show 
this.  As a layperson, he is not competent to establish by 
his own opinion that he has such a disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The preponderance of the 
evidence is against this claim.  Hence, it must be denied.

Bilateral Ear Disorder, to Include Hearing Loss

The medical evidence does not show that the veteran currently 
has either a disorder of the ears or hearing loss.  A 
threshold matter that must be addressed in a claim of service 
connection is whether the claimed disability is present.  
While the veteran has expressed a desire to be afforded a VA 
ENT [ear, nose and throat] examination to be evaluated for 
hearing loss, he has not reported any treatment for hearing 
loss in the past, and problems hearing have not been reported 
in any clinical record on file.  The Board finds that a VA 
examination is not indicated as, at best, it could show only 
one of the three threshold requirements for establishing 
service connection, i.e., current disability.  There would 
still be no evidence of disease or injury in service to which 
any current hearing loss could be related.  

The veteran has not submitted any evidence of a current 
diagnosis of an ear disorder, to include hearing loss; nor 
has he identified any record that might show this.  Without 
such evidence (and further evidence of ear injury or acoustic 
trauma in service), as well as a medical opinion linking the 
two, service connection for such disability is not warranted.  
As a layperson, the veteran is not competent to establish by 
his own opinion that he has an ear disorder, including 
hearing loss, related to service.  The preponderance of the 
evidence is against the claim.  Hence, it must be denied.

Disorders of the Feet, Low Back, Shoulders and Hands

As previously noted, a threshold matter that must be 
addressed in a claim of service connection is whether the 
claimed disability is present.  Here, the medical evidence 
does not show that the veteran currently has disorders of the 
feet, low back, shoulders or hands.  In the absence of proof 
of a present disability, there cannot be a valid claim of 
service connection.  The veteran has not submitted any 
evidence of a current diagnosis of disorders of the feet, low 
back, shoulders or hands, nor has he identified any record 
that might show this.  As a layperson, he is not competent to 
establish by his own opinion that he has such disorders.  
Furthermore, without any pertinent complaints or findings in 
service, and with no showing of precipitating events (such as 
injury) in service, there is no conceivable basis for 
relating such disabilities to service.  The preponderance of 
the evidence is against the claims.  Hence, they must be 
denied.


ORDER

Service connection for a skin rash (including as secondary to 
herbicide exposure), a bilateral ear disorder (to include 
hearing loss), a bilateral foot disorder, a low back 
disorder, a bilateral shoulder disorder, and a bilateral hand 
disorder is denied.


REMAND

On service medical entrance examination in March 1967 the 
veteran's blood pressure was reported as 120/78.  On 
separation examination in July 1969 an elevated blood 
pressure reading of 140/92 was noted.  

An August 1995 private medical record shows elevated blood 
pressure, 144/100.  An August 1996 private medical record 
shows a diagnosis of hypertension, well controlled on 
Prinzide.  Another private medical record, dated in December 
1997, shows a diagnosis of hypertension.  Well controlled 
hypertension was noted on private medical records dated in 
July 1998, January 1999 and February 2000.  On September 2001 
private examination hypertension was diagnosed.  As noted, 
diabetes mellitus is now service connected, and the 
possibility that the veteran's hypertension is related to his 
diabetes must be explored.

A February 2003 VA physical examination report includes, in 
pertinent part, a diagnosis of hypertension.  The record 
(summarized above) suggests that a VA examination is 
necessary to ascertain whether the veteran's hypertension is 
related to his elevated blood pressure on separation or to 
his service connected diabetes.  


Accordingly, the case is REMANDED to the RO for the 
following:

1.	The veteran should be afforded a VA 
cardiology examination to determine 
whether his hypertension is, as 
likely as not, related to service 
(and specifically to the elevated/or 
borderline elevated blood pressure 
reading noted on separation from 
service) or to his service connected 
diabetes.  His claims folder must be 
reviewed by the examiner in 
conjunction with the examination.  
Any indicated tests or studies 
should be accomplished.  The 
Examiner must explain the rationale 
for any opinion given.

2.	Thereafter, the RO should then 
review the entire record and re-
adjudicate the claim.  If it remains 
denied, the RO should issue an 
appropriate supplemental SOC, and 
give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, 
for further review.  

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



